Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Soyeon Pak (Karen) Laub (Reg. No. 39,266) on 2/10/22.
1. The application has been amended as follows:
In the claims:	
 A data storage system, comprising:
a flash memory comprising a plurality of dies; and
one or more controllers configured to cause:
receiving a request to transition the flash memory to a first non-active mode;
instructing one or more dies of the plurality of dies to transition to the first non-active mode;
instructing one or more other dies of the plurality of dies to transition to a second non-active mode, wherein the second non-active mode is configured to consume less power than the first non-active mode;
obtaining an operational request for the flash memory; and
performing the operational request on the one or more dies that are in the first non-active mode but not on the one or more other dies that are in the second non-active mode.
The data storage system of claim 1, wherein the one or more controllers are further configured to cause:
	in response to the request to transition the flash memory to the first non-active mode:
		transitioning the one or more dies of the plurality of dies to the first non-active mode; and
		transitioning the one or more other dies of the plurality of dies to the second non-active mode.
The data storage system of claim 2, wherein the request to transition the flash memory to the first non-active mode is in response to detecting that a first idle threshold has been satisfied for the flash memory. 
The data storage system of claim 1, wherein obtaining the operational request comprises obtaining the operational request while the one or more other dies of the plurality of dies are in the second non-active mode.
The data storage system of claim 1, wherein the one or more controllers are further configured to cause:
	selecting the one or more dies from the plurality of dies based on one or more of: a leakage profile of the plurality of dies, a prior history of selecting dies from the plurality of dies, and a previous operation of a host computer associated with the flash memory.
The data storage system of claim 1, wherein the one or more controllers are further configured to cause:
selecting the one or more dies from the plurality of dies based on an access history of request hits and misses recorded for the plurality of dies.
The data storage system of claim 1, wherein the one or more controllers are further configured to cause performing the operational request in response to determining that the one or more dies have capacity to perform the operational request.
The data storage system of claim 7, wherein the operational request is a read request, and wherein determining that the one or more dies have capacity comprises determining that data for the read request is stored in the one or more dies.
The data storage system of claim 7, wherein the operational request is a write request, and wherein determining that the one or more dies have capacity comprises determining that a size of data for the write request does not satisfy a wake up threshold.
The data storage system of claim 1, further comprising:
	one or more gates coupled to the plurality of dies and configured to be coupled to a supply voltage, 
	wherein the one or more controllers are further configured to instruct the one or more other dies to transition to the second non-active mode by using the one or more gates to switch off the supply voltage to the one or more other dies that are in the second non-active mode.
A method, comprising:
receiving a request to transition a flash memory to a first non-active mode, wherein the flash memory comprises a plurality of dies;
instructing one or more dies of the plurality of dies to transition to the first non-active mode;
instructing one or more other dies of the plurality of dies to transition to a second non-active mode, wherein the second non-active mode is configured to consume less power than the first non-active mode;
obtaining an operational request for the flash memory; and
performing the operational request on the one or more dies that are in the first non-active mode but not on the one or more other dies that are in the second non-active mode.
The method of claim 11, wherein in response to the request to transition the flash memory to the first non-active mode:
	the one or more dies of the plurality of dies are transitioned to the first non-active mode; and
	the one or more other dies of the plurality of dies are transitioned to the second non-active mode.
The method of claim 12, wherein the request to transition the flash memory to the first non-active mode is in response to detecting a first idle threshold has been satisfied for the flash memory. 
The method of claim 11, wherein obtaining the operational request comprises obtaining the operational request while the one or more other dies of the plurality of dies are in the second non-active mode.
The method of claim 11, further comprising:
	selecting the one or more dies from the plurality of dies based on one or more of: a leakage profile of the plurality of dies, a prior history of selecting dies from the plurality of dies, and a previous operation of a host computer associated with the flash memory.
The method of claim 11, wherein the operational request is a read request, and wherein the operational request is performed on the one or more dies in response to determining that data for the read request is stored in the one or more dies.
The method of claim 11, wherein the operational request is a write request, and wherein the operational request is performed on the one or more dies in response to determining that a size of data for the write request does not satisfy a wake up threshold.
The method of claim 11, wherein the second non-active mode causes the flash memory to use one or more circuit components to switch off a supply voltage to each of the one or more other dies that are in the second non-active mode.
An apparatus, comprising:
a flash memory comprising a plurality of dies;
means for receiving a request to transition the flash memory to a first non-active mode;
means for instructing one or more dies of the plurality of dies to transition to the first non-active mode;
means for instructing one or more other dies of the plurality of dies to transition to a second non-active mode, wherein the second non-active mode is configured to consume less power than the first non-active mode;
means for obtaining an operational request for the flash memory; and
means for performing the operational request on the one or more dies that are in the first non-active mode but not on the one or more other dies that are in the second non-active mode.
The apparatus of claim 19, wherein:
	the means for instructing the one or more dies comprises means for causing the one or more dies of the plurality of dies to transition to the first non-active mode, in response to the request to transition the flash memory to the first non-active mode; and
	the means for instructing the one or more other dies comprises means for causing the one or more other dies of the plurality of dies to transition to the second non-active mode, in response to the request to transition the flash memory to the first non-active mode.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187